DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on August 29, 2019.
Claims 1–20 are currently pending and have been examined.
Information Disclosure Statement
The Information Disclosure Statement filed on August 29, 2019 has been considered.  An initialed copy of the Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5, 7, 12, 14, 19, and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  The specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art in a way that shows that the inventor actually invented the claimed invention at the time of filing.  Original claims may lack written description 
Claim 5, line 2, references “persist one or more values” but neither the claim nor the specification explain what this process would entail.  The specification refers to the act of “persist[ing],” but it is does not explain the process any further (¶ 77, 107).  Thus, it would be unclear to one of skill in the art whether Applicant has possession over this step in the process because the step merely specifies a desired result but does not explain how the function is performed.  Here, the specification would need to explain how Applicant intended to perform the desired function, for example, by defining the term persisting or explaining how values are persisted to the blockchain.  For the purposes of examination, “persist one or more values” has been interpreted as storing one or more values.  
Claim 7, line 2, references “defining the marketplace” but neither the claim nor the specification explain what this process would entail.  The specification refers to the act of “defin[ing] a marketplace,” but it is does not explain the process any further (¶ 17, 108).  Thus, it would be unclear to one of skill in the art whether Applicant has possession over this step in the process because the step merely specifies a desired result but does not explain how the function is performed.  Here, the specification would need to explain how Applicant intended to perform the desired function, for example, by explaining what defining a marketplace entails.  For the purposes of examination, “defining the marketplace” has been interpreted as providing information to the marketplace.  
Claim 12, line 2, also references “persist one or more values.”  For the same reasoning as in claim 5, the limitation “persist one or more values” lacks written description and, for the purposes of examination, has been interpreted as storing one or more values.

Claim 19, line 3, also references “persist one or more values.”  For the same reasoning as in claim 5, the limitation “persist one or more values” lacks written description and, for the purposes of examination, has been interpreted as storing one or more values.
Claim 20, line 3, also references “defining the marketplace.”  For the same reasoning as in claim 7, the limitation “defining the marketplace” lacks written description and, for the purposes of examination, has been interpreted as providing information to the marketplace.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
Claims 2, 9, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites the limitation “the issuing blockchain” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, “the issuing blockchain” has been interpreted as the blockchain issuing the smart contract.  
Claim 9 recites the limitation “the issuing blockchain” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, “the issuing blockchain” has been interpreted as the blockchain issuing the smart contract.  

Claim Rejections - 35 USC § 103
In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.
(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.
(4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
5 U.S.C. 103 as being unpatentable over Mahajan et al., U.S. Patent App. No. 2019/0392511 (“Mahajan”) in view of Bacher et al., U.S. Patent App. No. 2020/0372154 (“Bacher”).
For claim 1, Bacher teaches:
A method for implementing a marketplace for risk assessed smart contracts in blockchains by a processor, comprising (¶ 194: example method for monitoring smart contracts):
 . . . issued by one or more blockchain nodes to a secondary blockchain and accepted by a primary blockchain (¶ 104: blockchain with various nodes), following a risk assessment to recursive call attack vulnerabilities of the smart contract according to a reputation of both the one or more blockchain nodes and the one or more execution nodes (¶ 105–106: risk assessment for whether nodes are bad actors;  ¶ 109, 194: smart contracts quarantined or released as a result; ¶ 7: attacks can include DAO attack).
Bacher does not teach: executing a smart contract.
	Mahajan, however, teaches:
executing a smart contract (¶ 39: blockchain smart contract executed).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the blockchain risk assessment in Bacher by adding the smart contract execution from Mahajan.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating pricing and matching—through (¶ 42: invention provides advantages of better price discovery with benefits of decentralized exchanges).
For claim 2, Bacher and Mahajan teach all the limitations of claim 1 above, and Bacher further teaches:
The method of claim 1, further including recording historical data of the risk assessment and the reputation of both the one or more blockchain nodes and the primary blockchain (¶ 107, 183: security event and risk scores stored), wherein the primary blockchain is an execution node, the secondary blockchain is a risk blockchain, and the issuing blockchain is one of a plurality of nodes within a blockchain including the primary blockchain and the risk blockchain (¶ 106: caller light nodes assessed by full nodes and reported to master node).
For claim 3, Bacher and Mahajan teach all the limitations of claim 1 above, and Mahajan further teaches:
The method of claim 1, further including recording an execution ask, an execution bid, and an execution operation of the smart contract issued by the one or more blockchain nodes for execution of the smart contract by the one or more execution nodes (¶ 29–30: ask, bid, and execution of blockchain asset), wherein the execution ask includes one or more parameters defining execution protocols for executing the smart contract (¶ 39: various parameters for execution), the execution bid indicates a transaction agreement rate between the one or more blockchain nodes and (¶ 32–33: bid for certain price).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the blockchain risk assessment in Bacher by adding the smart contract matching from Mahajan.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating pricing and matching—through a bidding process—a benefit explicitly disclosed by Mahajan (¶ 42: invention provides advantages of better price discovery with benefits of decentralized exchanges).
For claim 4, Bacher and Mahajan teach all the limitations of claim 1 above, and Mahajan further teaches:
The method of claim 1, further including matching, via the secondary blockchain, an execution ask and an execution bid of the smart contract issued by the one or more blockchain nodes for execution of the smart contract by the one or more execution nodes, wherein the execution ask includes one or more parameters defining execution protocols for executing the smart contract, the execution bid indicates a transaction agreement rate between the one or more blockchain nodes and the one or more execution nodes for honoring the execution ask (¶ 37–39: bids matched based on various parameters).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the blockchain risk assessment in Bacher by adding the smart contract matching from Mahajan.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating pricing and matching—through (¶ 42: invention provides advantages of better price discovery with benefits of decentralized exchanges).
For claim 5, Bacher and Mahajan teach all the limitations of claim 1 above, and Bacher further teaches:
The method of claim 1, further including applying a risk analysis operation to the smart contract (¶ 109: risk assessment of smart contracts) and persist one or more values to the secondary blockchain (¶ 183: calculated risk scores stored on blockchain).
For claim 6, Bacher and Mahajan teach all the limitations of claim 1 above, and Bacher further teaches:
The method of claim 1, further including aggregating one or more risk assessment values generated by the secondary blockchain and associated with the smart contract (¶ 106–108: risk scores communicated and received).
For claim 7, Bacher and Mahajan teach all the limitations of claim 1 above, and Bacher further teaches:
The method of claim 1, further including: defining the marketplace for providing a transaction agreement for execution services of the smart contract based on the risk assessment to the smart contract (¶ 141: transactions and smart contracts checked; ¶ 194: cybersecurity artifacts including warnings regarding nodes and smart contract); and 
tracking the reputation of both the one or more blockchain nodes and the one or more execution nodes based on the risk assessment in the  (¶ 109: malicious and bad actor nodes monitored).
For claim 8, Bacher teaches:
A system for implementing a marketplace for risk assessed smart contracts in blockchains in a computing environment, comprising (¶ 109: example system for monitoring smart contracts):
one or more computers with executable instructions that when executed cause the system to (¶ 147: computing device with instructions):
 . . . issued by one or more blockchain nodes to a secondary blockchain and accepted by a primary blockchain (¶ 104: blockchain with various nodes), following a risk assessment to recursive call attack vulnerabilities of the smart contract according to a reputation of both the one or more blockchain nodes and the one or more execution nodes (¶ 105–106: risk assessment for whether nodes are bad actors;  ¶ 109, 194: smart contracts quarantined or released as a result; ¶ 7: attacks can include DAO attack).
Bacher does not teach: execute a smart contract.
	Mahajan, however, teaches:
execute a smart contract (¶ 39: blockchain smart contract executed).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the blockchain risk assessment in Bacher by adding the smart contract execution from Mahajan.  One of ordinary skill in the art would have been (¶ 42: invention provides advantages of better price discovery with benefits of decentralized exchanges).
For claim 9, Bacher and Mahajan teach all the limitations of claim 8 above, and Bacher further teaches:
The system of claim 8, wherein the executable instructions further record historical data of the risk assessment and the reputation of both the one or more blockchain nodes and the primary blockchain (¶ 107, 183: security event and risk scores stored), wherein the primary blockchain is an execution node, the secondary blockchain is a risk blockchain, and the issuing blockchain is one of a plurality of nodes within a blockchain including the primary blockchain and the risk blockchain (¶ 106: caller light nodes assessed by full nodes and reported to master node).
For claim 10, Bacher and Mahajan teach all the limitations of claim 8 above, and Mahajan further teaches:
The system of claim 8, wherein the executable instructions further record an execution ask, an execution bid, and an execution operation of the smart contract issued by the one or more blockchain nodes for execution of the smart contract by the one or more execution nodes (¶ 29–30: ask, bid, and execution of blockchain asset), wherein the execution ask includes one or more parameters defining execution protocols for executing the smart contract (¶ 39: various parameters for execution), the execution bid indicates a transaction agreement rate between the one or more blockchain (¶ 32–33: bid for certain price).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the blockchain risk assessment in Bacher by adding the smart contract matching from Mahajan.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating pricing and matching—through a bidding process—a benefit explicitly disclosed by Mahajan (¶ 42: invention provides advantages of better price discovery with benefits of decentralized exchanges).
For claim 11, Bacher and Mahajan teach all the limitations of claim 8 above, and Mahajan further teaches:
The system of claim 8, wherein the executable instructions further match, via the secondary blockchain, an execution ask and an execution bid of the smart contract issued by the one or more blockchain nodes for execution of the smart contract by the one or more execution nodes, wherein the execution ask includes one or more parameters defining execution protocols for executing the smart contract, the execution bid indicates a transaction agreement rate between the one or more blockchain nodes and the one or more execution nodes for honoring the execution ask (¶ 37–39: bids matched based on various parameters).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the blockchain risk assessment in Bacher by adding the smart contract matching from Mahajan.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating pricing and matching—through (¶ 42: invention provides advantages of better price discovery with benefits of decentralized exchanges).
For claim 12, Bacher and Mahajan teach all the limitations of claim 8 above, and Bacher further teaches:
The system of claim 8, wherein the executable instructions further apply a risk analysis operation to the smart contract (¶ 109: risk assessment of smart contracts) and persist one or more values to the secondary blockchain (¶ 183: calculated risk scores stored on blockchain).
For claim 13, Bacher and Mahajan teach all the limitations of claim 8 above, and Bacher further teaches:
The system of claim 8, wherein the executable instructions further aggregate one or more risk assessment values generated by the secondary blockchain and associated with the smart contract (¶ 106–108: risk scores communicated and received).
For claim 14, Bacher and Mahajan teach all the limitations of claim 8 above, and Bacher further teaches:
The system of claim 8, wherein the executable instructions further: define the marketplace for providing a transaction agreement for execution services of the smart contract based on the risk assessment to the smart contract (¶ 141: transactions and smart contracts checked; ¶ 194: cybersecurity artifacts including warnings regarding nodes and smart contract)
track the reputation of both the one or more blockchain nodes and the one or more execution nodes based on the risk assessment in the marketplace, wherein the marketplace includes the one or more blockchain nodes, the primary blockchain, and the secondary blockchain (¶ 109: malicious and bad actor nodes monitored).
For claim 15, Bacher teaches:
A computer program product for implementing a marketplace for risk assessed smart contracts in blockchains by a processor, the computer program product comprising a non- transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising (¶ 109: example method for monitoring smart contracts; ¶ 147: computing device with instructions):
 . . . issued by one or more blockchain nodes to a secondary blockchain and accepted by a primary blockchain (¶ 104: blockchain with various nodes), following a risk assessment to recursive call attack vulnerabilities of the smart contract according to a reputation of both the one or more blockchain nodes and the one or more execution nodes (¶ 105–106: risk assessment for whether nodes are bad actors;  ¶ 109, 194: smart contracts quarantined or released as a result; ¶ 7: attacks can include DAO attack).
Bacher does not teach: an executable portion that executes a smart contract.
	Mahajan, however, teaches:
an executable portion that executes a smart contract (¶ 39: blockchain smart contract executed).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the blockchain risk assessment in Bacher by adding the smart contract execution from Mahajan.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating pricing and matching—through a bidding process—a benefit explicitly disclosed by Mahajan (¶ 42: invention provides advantages of better price discovery with benefits of decentralized exchanges).
For claim 16, Bacher and Mahajan teach all the limitations of claim 15 above, and Bacher further teaches:
The computer program product of claim 15, further including an executable portion that records historical data of the risk assessment and the reputation of both the one or more blockchain nodes and the primary blockchain (¶ 107, 183: security event and risk scores stored), wherein the primary blockchain is an execution node, the secondary blockchain is a risk blockchain, and the issuing blockchain is one of a plurality of nodes within a blockchain including the primary blockchain and the risk blockchain (¶ 106: caller light nodes assessed by full nodes and reported to master node).
For claim 17, Bacher and Mahajan teach all the limitations of claim 15 above, and Mahajan further teaches:
The computer program product of claim 15, further including an executable portion that records an execution ask, an execution bid, and an execution (¶ 29–30: ask, bid, and execution of blockchain asset), wherein the execution ask includes one or more parameters defining execution protocols for executing the smart contract (¶ 39: various parameters for execution), the execution bid indicates a transaction agreement rate between the one or more blockchain nodes and the one or more execution nodes for honoring the execution ask (¶ 32–33: bid for certain price).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the blockchain risk assessment in Bacher by adding the smart contract matching from Mahajan.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating pricing and matching—through a bidding process—a benefit explicitly disclosed by Mahajan (¶ 42: invention provides advantages of better price discovery with benefits of decentralized exchanges).
For claim 18, Bacher and Mahajan teach all the limitations of claim 15 above, and Mahajan further teaches:
The computer program product of claim 15, further including an executable portion that matches, via the secondary blockchain, an execution ask and an execution bid of the smart contract issued by the one or more blockchain nodes for execution of the smart contract by the one or more execution nodes, wherein the execution ask includes one or more parameters defining execution protocols for executing the smart contract, the execution bid indicates a transaction agreement rate between the one or more blockchain (¶ 37–39: bids matched based on various parameters).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the blockchain risk assessment in Bacher by adding the smart contract matching from Mahajan.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating pricing and matching—through a bidding process—a benefit explicitly disclosed by Mahajan (¶ 42: invention provides advantages of better price discovery with benefits of decentralized exchanges).
For claim 19, Bacher and Mahajan teach all the limitations of claim 15 above, and Bacher further teaches:
The computer program product of claim 15, further including an executable portion that: applies a risk analysis operation to the smart contract (¶ 109: risk assessment of smart contracts) and persist one or more values to the secondary blockchain (¶ 183: calculated risk scores stored on blockchain); and
aggregates one or more risk assessment values generated by the secondary blockchain and associated with the smart contract (¶ 106–108: risk scores communicated and received).
For claim 20, Bacher and Mahajan teach all the limitations of claim 15 above, and Bacher further teaches:
The computer program product of claim 15, further including an executable portion that: defines the marketplace for providing a transaction agreement for execution services of the smart contract based on the risk assessment to (¶ 141: transactions and smart contracts checked; ¶ 194: cybersecurity artifacts including warnings regarding nodes and smart contract); and 
tracks the reputation of both the one or more blockchain nodes and the one or more execution nodes based on the risk assessment in the marketplace, wherein the marketplace includes the one or more blockchain nodes, the primary blockchain, and the secondary blockchain (¶ 109: malicious and bad actor nodes monitored).
Examiner Notes
Claims 1–20 are patent eligible under 35 U.S.C. 101 because they are directed to an abstract idea with significantly more.
Claims 1–20 recite a transaction risk assessment, which is the abstract idea of methods of organizing human activity because they recite commercial interaction and the fundamental economic practice of mitigating risk.  This is an abstract idea because the process is a risk assessment that could be performed between humans alone.  
Claims 1–20, however, recite additional elements that are integrated into a practical application because the specific combination of steps applies the judicial exception in a way that is beyond a general linking to the technological environment.  Rather than merely applying the claimed invention to a technological environment, the claimed invention is directed to the technology itself.  These claims involve assessing vulnerabilities specific to smart contracts, which improves the blockchain technology itself, rather than merely applying the blockchain technology to the abstract idea, as explained further in the specification (¶ 14: “If an application agent contains recursive functions with depleting or inflating skills/assets, the application agent can be exploited to generate a recursive call attack, that, if unchecked, causes the leak of the asset.”; ¶ 15: “In one aspect, a need exists for risk analysis procedures to detect vulnerabilities discovered within a smart contracts and tracking the smart contracts through the use of a blockchain. In parallel, requirements for high transaction throughputs in blockchain systems have led to the development of decentralized market-driven delegation of smart contract execution. These marketplaces currently do not take into account the reputation of both smart contract issuers or the smart contract executing peers over time with respect to potential vulnerabilities associated with the smart contracts.”).  Thus, the limitations of claims 1–20, in combination, integrate the abstract idea into a practical application.
For these reasons, claims 1–20 are not rejected under 35 U.S.C. 101.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Reddy et al., U.S. Patent App. No. 2019/0305957, discloses verifying trust records before executing an asset.  
Li et al., U.S. Patent App. No. 2019/0130368, discloses securing smart contracts in a blockchain by verifying a creator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696                                                                                                                                                                                                        
/SCOTT S TROTTER/Primary Examiner, Art Unit 3696